In an action on an insurance policy to recover for damages to a boat, the defendant, by permission of this court, appeals from an order of the-Appellate Term of the Supreme Court, dated December 8, 1961, which (1) reversed a judgment of the District Court of the County of Nassau, rendered June 28, 1961, upon the decision of the court after a nonjury trial, dismissing the complaint on the merits; and (2) directed judgment in favor of plaintiff in the sum of $1,175.70, with interest and costs. Order of Appellate Term modified on the law so as to direct judgment in favor of plaintiff in the sum of $1,093.50, with interest and costs. As so modified, order affirmed, with costs to plaintiff. The findings of fact contained in the Appellate Term’s decision are affirmed. We are in accord with the Appellate Term that the damage to the boat, for which recovery is sought on the policy, was caused by “stranding” within the coverage of the policy (cf. Strong v. Sun Mut. Ins. Co., 31 N. Y. 103, 107; 2 Richards, Insurance [5th ed.], p. 1092; 29A Am. Jur., Insurance, § 1318). However, the amount of plaintiff’s recovery must necessarily be limited to the amount demanded in his complaint. Ughetta, Christ and Hopkins, JJ., concur;